DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7-9, 11-13 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/25/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 10, 14-16 and 21-27, insofar as being supported by the elected species, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	In claim 15, the term of “the focusing apparatus” lacks a sufficient antecedent bases in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 14-16 and 21-27, insofar as being in compliance with 35 USC 112, are  rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaisha (US 2018/0013939).
Kaisha discloses a camera module (Figs. 1-6; particularly see Fig. 1) and/or a method for forming the same, comprising: an imaging device that has a solid-state image sensor (28) and a lens (32a, which can naturally function as a part of an image device as it can naturally function as a lens therein), and a glass substrate (34; an infrared cut off material) bonded (at least indirectly) to a light-incident side of the solid-state image sensor, the solid-state image sensor and the glass substrate  together forming an integral body;   a circuit substrate (30) electrically coupled to the solid-state image sensor; a focusing apparatus including upper layer lens (12a);  and a spacer (at least the lower portion of the solid element 18) which naturally at least in part fixes a position of the imaging device relative to the circuit substrate,   wherein the spacer has a fixing structure, the fixing structure having a plurality of first surfaces (1st; i.e., portions of 19a of the solid piece 18) positioned closer to the imaging device than at least one second surface (2nd; i.e., a portion of the inner sidewalls of the leg portion of 18 that faces the outer sidewall(s) of the piece of 32a) of the spacer, the at least one second surface of the spacer being separated from the imaging device by adhesive (24a).


    PNG
    media_image1.png
    539
    630
    media_image1.png
    Greyscale


Regarding claim 2, in addition to what have been discussed above, it is further noted that at least the image sensor portion of the above imaging device has a rectangular shape.
	Regarding claim 24, in addition to what have been discussed above, it is further noted that a cavity is formed between the above glass substrate and the solid-state image sensor. 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References B-E are cited as being related to a camera module structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUXIANG HU whose telephone number is (571)272-1654.  The examiner can normally be reached on 9:00am---5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHOUXIANG HU/Primary Examiner, Art Unit 2898